Per Curiam.
In order for a will to be valid, it is not necessary that the testator sign it in the presence of witnesses. See Will of Wnuk (1950), 256 Wis. 360, 41 N. W. 2d 294. Nor is it necessary that he acknowledge the signature in their presence. See, Estate of McCarthy (1953), 265 Wis. 548, 61 N. W. 2d 819. Nor is it necessary that the witnesses even see the testator’s signature prior to signing the will. Will of Johnston (1937), 225 Wis. 140, 273 N. W. 512. However, it is necessary, if the signatures are not part of one continuous transaction, that the testator sign the will prior to the witnesses. Will of Johnston, supra; see also: Will of Home (1939), 231 Wis. 227, 284 N. W. 766, 285 N. W. 754.
The court concludes after a review of the record the trial court’s determination that the testatrix’ signature was oh the will at the time the witnesses signed it, is not against the great weight and clear preponderance of the evidence. That is the test on appeal. Estate of Velk *721(1972), 53 Wis. 2d 500, 506, 192 N. W. 2d 844. See also: Estate of Baker (1971), 50 Wis. 2d 330, 184 N. W. 2d 72; Will of Dobson (1951), 258 Wis. 587, 590, 46 N. W. 2d 758.
The judgment is affirmed.